      CASE 0:19-cr-00185-SRN-KMM Document 204 Filed 05/20/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,                          Case No. 19-cr-185(2) (SRN/KMM)

              Plaintiff,

 v.                                                             ORDER

 William Charles Graham (2),

              Defendant.


Amber Brennan, Justin Wesley, and Nathan Nelson, United States Attorney’s Office, 600
U.S. Courthouse, 300 S. 4th St., Minneapolis, MN 55415, for the Government

William Charles Graham, Reg. No. 22097-041, Sherburne County Jail, 13880 Business
Center Dr. NW, Elk River, MN 55330, Pro Se Defendant

Andrew Mohring, Office of the Federal Defender, 300 S. 4th St., 107 U.S. Courthouse,
Minneapolis, MN 55415, Standby Counsel for Defendant


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant William Charles Graham’s Pro Se

Motion for an Evidentiary Hearing [Doc. No. 201].

       On May 15, 2020, Chief Judge John R. Tunheim issued General Order No. 14. In

that order, he stated that in light of the COVID-19 outbreak, all criminal jury trials are

continued through July 5, 2020. (D. Minn. Gen. Order No. 14 ⁋ 2.) While some criminal

proceedings may occur by videoconference, with the defendant’s consent, pretrial

conferences and jury trials require in-person proceedings. (See D. Minn. Gen. Order No.
    CASE 0:19-cr-00185-SRN-KMM Document 204 Filed 05/20/20 Page 2 of 2



5 ⁋ 1.) The Court will consider any of Defendant’s pending motions at the time of the

pretrial conference in this matter. The in-person pretrial conference will be held at a time

when it is safe to convene, after July 5. Accordingly, Graham’s Motion for an Evidentiary

Hearing [Doc. No. 201] is denied.

       Further, Defendant must communicate with the Court only through written motions.



SO ORDERED.



Dated: May 20, 2020

                                                        s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                             2
